ORDER

Teresa M. Maurer (Wife) appeals from the trial court’s judgment reassigning $82,673 of marital property from Wife to Derek J. Maurer (Husband) as a result of an inadvertent designation of Husband’s separate property as marital property, thereby erroneously reducing Husband’s total award of marital property. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).